COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                 §
MICHAEL J. WYNNE; GREGOR WYNNE                                   No. 08-20-00230-CV
ARNEY, PLLC; MICHAEL JOHN WYNNE, §
PLLC; 1ST AND TRINITY SUPER                                        Appeal from the
MAJORITY, LLC AND 3RD; AND       §
CONGRESS SUPER MAJORITY, LLC,                                      250th District Court
                                 §                              of Travis County, Texas
                    Appellant,
                                 §                              (TC#D-1-GN-20-003550)
v.
                                                  §
GREGORY S. MILLIGAN, IN HIS
INDIVIDUAL CAPACITY AND AS                        §
RECEIVER FOR WC 1ST AND TRINITY
LP AND WC 3RD AND CONGRESS, LP;
                                                  §
THE ROY F. & JOANN COLE MITTE
FOUNDATION; RAY CHESTER;
STEPHEN WAYNE LEMMON; AND                         §
RHONDA BEAR MATES,
                                                  §
                            Appellee.

                                           O R D E R

       The Court GRANTS the Joint Mediation Report and Motion for Reinstatement of appellate

timetable filed by the parties.

       Therefore, the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted, and the Appellants’ brief is due February 2, 2021.

       IT IS SO ORDERED this 13th day of January, 2021.


                                              PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.